


Exhibit 10.3(i)(iii)

 

 

Hospira, Inc.

Notice of Grant of

ID: 20-0504497

Award and Award Agreement

275 N. Field Drive

 

Lake Forest, IL 60045

 

 

 

Award Number:

 

 

 

Plan: Hospira 2004 Long-Term Stock Incentive Plan

 

 

 

ID:

 

Effective February            , 2010, you have been granted Restricted Stock
Units with respect to                shares of Hospira, Inc. (the Company)
stock.

 

The Restricted Stock Units are subject to the attainment of performance goals
described in the attached Term Sheet and will become fully vested on the date
shown.

 

 

 

Units

 

Vest Type

 

Full Vest

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

On Vest Date

 

December 31, 2012

 

 

 

By your signature and the Company’s signature below, you and the Company agree
that these Restricted Stock Units are granted under and governed by the terms
and conditions of the Hospira 2004 Long-Term Stock Incentive Plan, the
Restricted Stock Unit Award Agreement and the administrative rules governing the
Restricted Stock Agreement, all of which are attached and made a part of this
document.

 

 

 

 

February         , 2010

Hospira, Inc.

 

Date

 

 

 

Name: Christopher B. Begley

 

 

 

 

 

Title: Chairman & Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

Employee Name

 

Date

 

--------------------------------------------------------------------------------


 

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

You have been selected to be a Participant in the Hospira, Inc. 2004 Long-Term
Stock Incentive Plan (the “Plan”), as specified in the attached Notice of Grant
of Award and Award Agreement (the “Notice”):

 

THIS AGREEMENT (“Agreement”), effective as of the date set forth in the attached
Notice, is between Hospira, Inc., a Delaware corporation (the “Company”) and the
Grantee named in the Notice, pursuant to the provisions of the Plan. Except
where the context clearly implies to the contrary, any capitalized term not
defined in this Agreement shall have the meaning ascribed to that term under the
Plan.

 

The parties hereto agree as follows:

 

1.   Award of Restricted Stock Units.  The Company hereby grants to Grantee the
number of restricted stock units (the “Units”) set forth in the attached Notice
subject to the terms and conditions set forth below and in the attached Term
Sheet.  The term “Units” shall include “Earned Units” as defined in Section 2(a)
below.

 

2.                                       Restrictions.  The Units are being
awarded to Grantee subject to the forfeiture conditions set forth below (the
“Restrictions”) which shall, unless otherwise stated, lapse, if at all, as set
forth in the attached Term Sheet.

 

(a)                                  The Units are subject to the attainment of
performance goals during the performance period, as described in the attached
Term Sheet.  The number of Units earned upon the attainment of the performance
goals (the “Earned Units”) shall be determined by the Compensation Committee of
the Board of Directors (the “Committee”) upon completion of the performance
period.

 

(b)                                 Any Units subject to the Restrictions shall
be automatically forfeited upon the earliest to occur of the following: (i)
except as provided in Section 7, the date of the Grantee’s termination of
employment with the Company or a subsidiary for any reason other than death,
Disability or Retirement; (ii) subject to the provisions of Section 3, the date
the Grantee engages in conduct which constitutes Restricted Activity; or (iii)
as provided in Section 4.

 

3.                                       Restricted Activity.

 

(a)                                  Without the prior written consent of the
Committee, the Grantee shall not, while employed by the Company and for a period
of one year following the termination of employment for any reason:

 

(i)                         directly or indirectly engage or assist any person
engaging in any Competitive Business, individually, or as an officer, director,
employee, agent, consultant, owner, partner, lender, manager, member, principal,
or in any other capacity, or render any services to any entity that is engaged
in any Competitive Business; provided, however, that the Grantee’s ownership of
1% of any class of equity security of any entity engaged in any Competitive
Business shall not be deemed a breach of this paragraph 3(a) provided such
securities are listed on a national securities exchange or quotation system or
have been registered under Section 12(g) of the Securities Exchange Act of 1934,
as amended;

 

(ii)                      directly or indirectly divert, take away, solicit, or
assist others in soliciting any current or prospective customer, supplier,
independent contractor or service provider

 

--------------------------------------------------------------------------------


 

of the Company or any affiliate or otherwise interfere with the relationship
between the Company or any affiliate and any current or prospective customer,
service provider, supplier, independent contractor or stockholder;

 

(iii)                   directly or indirectly induce any person to leave
employment with the Company, or solicit for employment other than on behalf of
the Company, offer employment to, or employ, any person who was an employee of
the Company, in each case within six months of such inducement, solicitation, or
offer; or

 

(iv)                  engage in conduct which constitutes Cause.

 

(b)                                 If the Grantee engages in any activity
described in paragraph 3(a) above without the written consent of the Committee,
the Company, as determined by the Committee in its sole discretion, may
terminate the Agreement as of the date on which the Grantee engaged in such
Restricted Activity, and (i) the Grantee shall pay to the Company in cash any
Financial Gain the Grantee realized from the vesting of the Units, provided that
such vesting occurred within one year from the date that the Grantee engaged in
such Restricted Activity, and (ii) if the Restricted Activity occurs prior to
the delivery of the Earned Units, the Grantee shall forfeit the Units and this
Agreement shall terminate as of the date on which the Grantee first engaged in
such Restricted Activity.

 

4.                                       Other Right to Correct Payments. 
Subject to the Company’s Executive Compensation Recover Policy, and
notwithstanding anything in the Agreement to the contrary, if the Committee
determines, in its sole discretion, that the number of Units determined to be
delivered under the Agreement or the value of such Units was based on the
Company’s published financial statements that have been restated then, at the
Committee’s discretion, the Company may, but in no case later than 60 months of
such restatement:

 

(a)                                  cancel all Units (whether vested or
unvested) that were based upon the financial performance in the published
financial statements that was subsequently restated;

 

(b)                                 rescind any delivery of Units that were
based upon the financial performance in the published financial statements that
was subsequently restated; and

 

(c)                                  if any amount has been realized from the
vesting of the Units that would have been lower had the financial results been
properly reported, recover all or any Financial Gain realized by the Grantee, as
determined by the Committee in its sole discretion, that resulted from the
financial results that were subsequently restated, and the Grantee agrees to
repay and return any such Financial Gain to the Company.

 

The Committee may, in its sole discretion, effect any such recovery by obtaining
repayment directly from the Grantee, setting off the amount owed to the Company
against any amount or award that would otherwise be granted by the Company to
the Grantee, reducing any future compensation or benefit to the Grantee or any
combination thereof.

 

5.                                       Death, Disability or Retirement.  In
the event of the death, Disability or Retirement of the Grantee at any time
during the performance period, the a number of shares of Common Stock equal to
the number of Earned Units (or cash equal to the value of the shares) will be
delivered to the Grantee or the Grantee’s personal representative, upon the
determination of the number of Earned Units after the end of the performance
period, but no later than 90 days following the end of such performance period.

 

--------------------------------------------------------------------------------


 

6.                                       Change in Control.  In the event of a
Change in Control of the Company during the performance period, the Grantee will
be deemed to have earned an award based on the target performance goal
established by the Committee and a number of shares of Common Stock equal to the
number of deemed Earned Units (or cash equal to the value of the shares) will be
delivered to the Grantee no later than 90 days following such Change in Control.

 

7.                                       Termination of Employment.  In the
event of the Grantee’s Involuntary Termination of Employment during the
performance period, the number of shares of Common Stock equal to the number of
Earned Units as of the date of such Involuntary Termination of Employment will
be delivered to the Grantee, upon the determination of the number of Earned
Units after the end of the performance period, but no later than 90 days
following the end of such performance period. If Grantee’s termination of
employment during the performance period for reasons other than death,
Disability or Retirement does not constitute an Involuntary Termination of
Employment, all Units shall be forfeited.  The Company will not be obligated to
pay Grantee any consideration whatsoever for forfeited Units (whether or not
earned).

 

8.                                       Dividend Equivalents.  Neither
dividends nor Dividend Equivalents will be paid or accrued on unvested Units.

 

9.                                       Adjustments.  If the number of
outstanding shares of Common Stock is changed as a result of stock dividend,
stock split or the like without additional consideration to the Company, the
number of Units subject to this Award shall be adjusted in accordance with the
applicable provisions of the Plan pertaining to such adjustments.

 

10.                                 Delivery of Certificate.  Subject to
withholding of taxes as provided in Section 11 below, the Company shall deliver
to the Grantee a certificate representing a number of shares of Common Stock
equal to the number of Earned Units on which Restrictions have lapsed plus a
cash payment equal to the value of any fractional Earned Unit then credited to
the Grantee’s account, upon the lapse of Restrictions, or at a later date
specified by the Grantee in a Notice of Deferral Election filed with the
Committee within rules established to comply with section 409A of the Internal
Revenue Code of 1986, as amended, and any regulations promulgated thereunder
(“Section 409A”) and in conformance with such deferral option forms under the
Notice of Deferral Election provided by the Company.

 

11.                                 Withholding Taxes.  The Company is entitled
to withhold an amount equal to the Company’s required statutory withholding
taxes for the respective tax jurisdiction attributable to any share of Common
Stock or property deliverable in connection with the Earned Units.  Subject to
such limitations as the Company may establish from time to time, Grantee may
satisfy any withholding obligation in whole or in part by making a cash payment
equal to the amount required to be withheld.

 

12.                                 Nontransferability.  Grantee may not
directly or indirectly, by operation of law or otherwise, voluntarily or
involuntarily, sell, assign, pledge, encumber, charge or otherwise transfer any
of the Units subject to this Award.

 

13.                                 Voting and Other Rights.

 

(a)                                  Grantee shall have no rights as a
stockholder of the Company in respect of the Earned Units, including the right
to vote and to receive dividends and other distributions, until delivery of
certificates representing shares of Common Stock in satisfaction of the Earned
Units.

 

(b)                                 The grant of Units does not confer upon
Grantee any right to continue in the employ of the Company or a subsidiary or to
limit or interfere with the right of the Company or a subsidiary, to terminate
Grantee’s employment at any time.

 

--------------------------------------------------------------------------------


 

(c)                                  The grant of an award under the Plan is a
one-time benefit and does not create any contractual or other right to receive
an award in the future.  Future grants, if any, will be at the sole discretion
of the Company, including, but not limited to, the timing of any grant, the
amount of the award and vesting provisions.

 

(d)                                 The Committee retains the right to reduce
the number of Units subject to this Award at any time prior to payment or
delivery based on the performance of the Grantee.

 

14.                                 Funding.  No assets or shares of Common
Stock shall be segregated or earmarked by the Company in respect of any Units
awarded hereunder.  The grant of Units hereunder shall not constitute a trust
and shall be solely for the purpose of recording an unsecured contractual
obligation of the Company.

 

15.                                 Definitions.  For purposes of this
Agreement, the following words shall have the meaning provided below:

 

(a)                                  Cause.  The term “Cause” shall mean, in the
sole opinion and discretion of the Committee, the Grantee has (i) engaged in a
material breach of the Company’s code of business conduct, (ii) committed an act
of fraud, embezzlement or theft in connection with the Grantee’s duties or in
the course of employment, or (iii) wrongfully disclosed secret processes or
confidential information of the Company or its subsidiaries.

 

(b)                                 Competitive Business.  The term “Competitive
Business” means any business activity in which the Company or any subsidiary is
actively engaged at the time the Grantee’s employment terminates.  For these
purposes, entities deemed to be engaged in Competitive Business include, by way
of example and not limitation, Abraxis BioScience, Inc., Baxter International
Inc., Teva Pharmaceuticals, Becton, Dickinson and Company, B. Braun Melsungen
AG, Cardinal Healthcare Inc., Fresenius Medical Care AG, Terumo Medical
Corporation, Patheon, Inc., and Edwards Lifesciences Corporation.

 

(c)                                  Date of Termination.  The term “Date of
Termination” means the first day occurring on or after grant of the award under
this Agreement on which the Grantee is not employed by the Company or any
subsidiary, regardless of the reason for the termination of employment; provided
that a termination of employment shall not be deemed to occur by reason of a
transfer of the Grantee between the Company and a subsidiary or between two
subsidiaries; and further provided that the Grantee’s employment shall not be
considered terminated while the Grantee is on a leave of absence from the
Company or a subsidiary approved by the Grantee’s employer.  If, as a result of
a sale or other transaction, the Grantee’s employer ceases to be a subsidiary
(and the Grantee’s employer is or becomes an entity that is separate from the
Company), and the Grantee is not, at the end of the 30-day period following the
transaction, employed by the Company or an entity that is then a subsidiary,
then the occurrence of such transaction shall be treated as the Grantee’s Date
of Termination caused by the Grantee being discharged by the employer.

 

(d)                                 Disability.  The term “Disability” means the
Grantee either is unable to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment that can be expected
to result in death or can be expected to last for a continuous period of not
less than 12 months;  or by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than

 

--------------------------------------------------------------------------------


 

12 months, the Grantee is receiving income replacement benefits for a period of
not less than three months under an accident and health plan covering employees
of the Company or a subsidiary.

 

(e)                                  Dividend Equivalent. “Dividend Equivalent”
means, with respect to any shares of Hospira common stock that are to be issued
pursuant to an award at the end of the performance period, an amount equal to
cash dividends that are payable to stockholders of record during the performance
period on a like number of shares of Hospira common stock.

 

(f)                                    Financial Gain.  “Financial Gain” means
the Fair Market Value of the Common Stock on the date the Unit is deemed vested,
multiplied by the number of Units actually distributed pursuant to this
Agreement, reduced by any taxes paid in countries other than the United States,
to the extent that such taxes are not otherwise eligible for refund from the
taxing authorities.

 

(g)                                 Involuntary Termination of Employment. 
“Involuntary Termination of Employment” means the Grantee’s position with the
Company and its affiliates is eliminated due to a reduction in force or other
restructuring or the Grantee’s employment is otherwise terminated for reasons
not related to performance, illegal activity, failure to abide by the Company’s
Code of Conduct, or other good cause as determined by the Committee and is
otherwise considered to be involuntary.

 

(h)                                 Retirement.  “Retirement” of the Grantee
means, the occurrence of the Grantee’s Date of Termination on or after the date
that the Grantee reaches the age of 55 and has 10 years of combined service with
the Company or its subsidiaries (or with Abbott Laboratories and its affiliates,
provided that the Grantee transitioned employment from Abbott to the Company in
conjunction with the distribution of the Company’s common stock to the Abbott
shareholders) (as determined by the Committee).

 

16.                                 Notices.  Any written notice under this
Award shall be deemed given on the date that is two business days after it is
sent in writing, delivered either in hand, by certified mail, return receipt
requested, postage prepaid, or by Federal Express or other recognized delivery
service, which provides proof of delivery, all delivery charges prepaid, and
addressed as follows:

 

To the Company:

Hospira, Inc.

 

275 N. Field Drive

 

Lake Forest, IL 60045

 

Attention: Corporate Secretary

 

To the Grantee or his or her representative at the address of the Grantee at the
time appearing in the employment records of the Company, currently as shown in
the attached Notice or

 

At such other address as either party may designate by notice given to the other
in accordance with these provisions.

 

17.                                 Governing Law.  All questions concerning the
construction, validity and interpretation of this Award shall be governed by and
construed according to the internal law and not the law of conflicts of the
State of Illinois.

 

18.                                 Amendment.  This Agreement may be amended in
accordance with the provisions of the Plan, and may otherwise be amended by
written agreement of the Grantee and the Company without the

 

--------------------------------------------------------------------------------


 

consent of any other person; provided that the Committee may amend by the
Company as it shall deem necessary and appropriate in its sole discretion to
comply with the requirements of Section 409A.

 

19.                                 Plan Documents.  The Plan and the Prospectus
for the Hospira, Inc. 2004 Long Term Incentive Plan are available at:

 

http://www.UBS.com/

 

or from:

 

Ms. Pam Hannon

 

Corporate Compensation, Hospira, Inc.

 

Mail Stop H1 South, 275 N. Field Drive, Lake Forest, IL 60045

 

phone:  224-212-2661 fax:  224-212-3358; e-mail:  pam.hannon@Hospira.com

 

 

 

GRANTEE’S INITIALS

INITIALS OF HOSPIRA, INC.’S
General Counsel and Secretary

 

--------------------------------------------------------------------------------


 

2010 — 2012 Total Shareholder Return (TSR) TERM SHEET

 

 

PERFORMANCE PERIOD:

 

Beginning January 1, 2010, and ending December 31, 2012.

 

 

 

PERFORMANCE GOAL:

 

·

Relative Total Shareholder Return (“RTSR”) compared to peer companies
(identified in Appendix I) is the FY09-11 performance measure. Relative Total
Shareholder Return is defined as the percentile rank of Hospira’s Total
Shareholder Return compared to the Total Shareholder Return of Hospira’s peer
companies over the Performance Period. Total Shareholder Return is the total
rate of return on a share of common stock, reflecting stock price appreciation
plus reinvestment of dividends and the compounding effect of dividends, adjusted
appropriately to reflect stock splits, spin-offs and similar transactions.

 

The Base Price of Hospira’s common stock, and each peer company’s common stock,
is the average of the closing prices for the last 30 trading days before the
start of Performance Period. The average closing price for the last 30 trading
days of FY08 preceding the FY09-11 Performance Period is $               and
serves as the base for relative comparisons over the Performance Period.

 

The payment levels at various percentile rankings against the peer companies are
shown in the following table:

 

HOSPIRA
%Percentile Rank

 

% of Units
Earned

 

 

 

75th

 

200%

70th

 

180%

65th

 

160%

60th

 

140%

55th

 

120%

50th

 

100%

45th

 

85%

40th

 

70%

35th

 

55%

30th

 

40%

25th

 

25%

<25th

 

0%

 

·                          With linear interpolation between percentiles

·                          Percentile rank includes HOSPIRA

 

--------------------------------------------------------------------------------


 

VESTING:

 

Subject to the terms of the Restricted Stock Unit Award Agreement, restrictions
on the restricted stock units earned during the performance period, as
determined above, will lapse on December 31, 2012, if the Grantee is a full-time
active employee of the Company on that date.

 

Final determination and distribution of the number of restricted stock units
earned will be made after the actual TSR growth during the performance period
has been certified by Hospira, Inc.’s independent auditor and the Audit
Committee of the Company’s Board of Directors.

 

--------------------------------------------------------------------------------


 

Appendix I

 

Peer Companies for Relative TSR Comparison

 

Ticker

 

Company Name

 

Sector

 

ABT

 

Abbott Labs

 

Health Care

 

AGN

 

Allergan Inc.

 

Health Care

 

ABC

 

AmerisourceBergen Corp.

 

Health Care

 

AMGN

 

Amgen

 

Health Care

 

BCR

 

Bard (C.R.) Inc.

 

Health Care

 

BAX

 

Baxter International Inc.

 

Health Care

 

BDX

 

Becton Dickinson

 

Health Care

 

BIIB

 

BIOGEN IDEC Inc.

 

Health Care

 

BSX

 

Boston Scientific

 

Health Care

 

BMY

 

Bristol-Myers Squibb

 

Health Care

 

CAH

 

Cardinal Health Inc.

 

Health Care

 

CFN

 

Carefusion Corp.

 

Health Care

 

CELG

 

Celgene Corp.

 

Health Care

 

CEPH

 

Cephalon Inc

 

Health Care

 

DVA

 

Davita Inc.

 

Health Care

 

XRAY

 

Dentsply International

 

Health Care

 

ESRX

 

Express Scripts

 

Health Care

 

FRX

 

Forest Laboratories

 

Health Care

 

GENZ

 

Genzyme Corp.

 

Health Care

 

GILD

 

Gilead Sciences

 

Health Care

 

HSP

 

Hospira Inc.

 

Health Care

 

RX

 

IMS Health Inc.

 

Health Care

 

ISRG

 

Intuitive Surgical Inc.

 

Health Care

 

JNJ

 

Johnson & Johnson

 

Health Care

 

KG

 

King Pharmaceuticals

 

Health Care

 

LH

 

Laboratory Corp. of America Holdings

 

Health Care

 

LIFE

 

Life Technologies Corp.

 

Health Care

 

LLY

 

Lilly (Eli) & Co.

 

Health Care

 

MCK

 

McKesson Corp. (New)

 

Health Care

 

MHS

 

Medco Health Solutions Inc.

 

Health Care

 

MDT

 

Medtronic Inc.

 

Health Care

 

MRK

 

Merck & Co.

 

Health Care

 

MIL

 

Millipore Corp.

 

Health Care

 

MYL

 

Mylan Inc.

 

Health Care

 

PDCO

 

Patterson Cos. Inc.

 

Health Care

 

PKI

 

PerkinElmer

 

Health Care

 

PFE

 

Pfizer Inc.

 

Health Care

 

DGX

 

Quest Diagnostics

 

Health Care

 

STJ

 

St Jude Medical

 

Health Care

 

SYK

 

Stryker Corp.

 

Health Care

 

THC

 

Tenet Healthcare Corp.

 

Health Care

 

TMO

 

Thermo Fisher Scientific

 

Health Care

 

VAR

 

Varian Medical Systems

 

Health Care

 

 

--------------------------------------------------------------------------------


 

WAT

 

Waters Corporation

 

Health Care

 

WPI

 

Watson Pharmaceuticals

 

Health Care

 

ZMH

 

Zimmer Holdings

 

Health Care

 

 

--------------------------------------------------------------------------------
